     Case 4:19-cv-00862-ALM Document 1 Filed 11/21/19 Page 1 of 8 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


UNITED STATES OF AMERICA                       §
Plaintiff,                                     §
                                               §
v.                                             §      No. 4:19-cv-00862
                                               §
$1,860,907.10 in UNITED STATES                 §
CURRENCY                                       §
Defendant.                                     §



                VERIFIED COMPLAINT FOR FORFEITURE IN REM

        In accordance with Fed. R. Civ. P. Supplemental Rule G(2), the United States of

America, Plaintiff, brings this complaint and alleges as follows:

Nature of the Action

        1.     This is an action to forfeit property to the United States for a violation of 8

U.S.C. §§ 1324(a)(1)(A)(iii), (iv), (v), and 1324(a)(3)(A).

Defendant In Rem

        2.     The Defendant Property is:

                a.     $1,379,142.59 in United States currency seized from Frost Bank

        account #XXXXX6858 in the name of Vilhauer Enterprises, LLC,




U.S. v. $1,860,907.10 in United States Currency - COMPLAINT
Page 1 οf 8
   Case 4:19-cv-00862-ALM Document 1 Filed 11/21/19 Page 2 of 8 PageID #: 2



               b.      $9,368.83 in United States currency seized from Frost Bank account

#XXXXX7651 in the name of Vilhauer Enterprises, LLC, and

               c.      $472,395.68 in United States currency seized from Frost Bank

account #XXXXX7285 in the name of MSG Leasing, LLC.

Jurisdiction and Venue

        3.     The Court has subject matter jurisdiction over an action commenced by the

United States pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to

28 U.S.C. § 1355(a).

        4.     The Court has in rem jurisdiction over The Property pursuant to 28 U.S.C.

§ 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred in this

district.

        5.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A)

because acts or omissions giving rise to the forfeiture occurred in this district.

Basis for Forfeiture

        6.     The Property is subject to forfeiture pursuant to 8 U.S.C. § 1324(b) because

it is gross proceeds of a violation of 8 U.S.C. § 1324(a), and any property traceable to

such proceeds, and pursuant to 18 U.S.C. § 981(a)(1)(C) because it is any property, real

or personal, which constitutes or is derived from proceeds traceable to an offense

constituting “specified unlawful activity” as defined in 18 U.S.C. § 1956(c)(7), or a

conspiracy to commit such offense.

U.S. v. $1,860,907.10 in United States Currency - COMPLAINT
Page 2 οf 8
   Case 4:19-cv-00862-ALM Document 1 Filed 11/21/19 Page 3 of 8 PageID #: 3



Facts

        7.     The facts and circumstances supporting the forfeiture of the above-

described property are briefed below and contained in the Affidavit of Nicole Hendricks,

which is attached hereto and incorporated herein by reference.

        a.     Vilhauer Enterprises, LLC, located at 5760 State Highway 121, Suite 250,

Plano, Texas, a location within the Eastern District of Texas, provides excavation

services for the construction industry. Vilhauer’s website details services to include mass

excavation, moisture conditioning, sub-grade prep, fine grading, demolition, tree

clearing, erosion control and surveying.

        b.     MSG Leasing, LLC, located at 950 W. Crosby Road, Carrollton, Texas,

provides expertise in equipment sales and rentals. MSG’s website details that MSG

Leasing offers a complete solution to fleet management, to include the management of

commercial heavy machinery and commercial trucks and trailers.

        c.     On September 20, 2018, as part of a national initiative, Homeland Security

Investigations (hereinafter, “HSI”) served Vilhauer with a Notice of Inspection

(hereinafter, “NOI”) requesting the production of United States Citizen and Immigration

Services Form(s) I-9 and supporting documents.

        d.     HSI Agents conducted database checks based on information and

supporting documentation provided on the 475 Forms I-9 received from Vilhauer as a

result of the 2018 NOI.

U.S. v. $1,860,907.10 in United States Currency - COMPLAINT
Page 3 οf 8
   Case 4:19-cv-00862-ALM Document 1 Filed 11/21/19 Page 4 of 8 PageID #: 4



       e.      The query results showed that 211 of the 475 2018 Forms I-9 contained

Personal Identification Information (hereinafter, “PII”) that was not assigned or

inconsistent with the employee(s) utilizing the PII to obtain employment.

       f.      Upon service of the NOI, investigators learned that Vilhauer had been

previously served with a NOI on May 11, 2015, by HSI that resulted in a Settlement

Agreement with Vilhauer agreeing to pay an administrative fine in the amount of $750.00

and an admittance of allegations set forth in the Notice of Intent to Fine, which identified

113 employees as having provided suspicious or fraudulent documentation to obtain

employment.

       g.      HSI identified approximately 59 employees who were still being paid

consistently from 4th quarter 2016 through 2nd quarter 2018, despite having allegedly

been terminated on or prior to June 18, 2016. Agents identified approximately 51

employees who were still being paid during the 3rd and 4th quarter 2018.

       h.      HSI found that between the Vilhauer operating account and Vilhauer

payroll account, approximately 71 of the 109 previously reported terminated employees

continued to receive checks from Vilhauer after the reported termination date.

       i.      HSI’s investigation revealed discrepancies in the recruiting and hiring

process of Vilhauer involving incomplete and fraudulent documents, as well as the

practice of pretending to terminate an illegal employee only for that employee to continue

working under different identifying information.

U.S. v. $1,860,907.10 in United States Currency - COMPLAINT
Page 4 οf 8
   Case 4:19-cv-00862-ALM Document 1 Filed 11/21/19 Page 5 of 8 PageID #: 5



       j.      Michael Smith is the CEO of Vilhauer. HSI discovered Michael Smith also

has an interest in MSG Leasing; MSG is ostensibly a separate company from Vilhauer

that leases equipment to Vilhauer for Vilhauer’s various contracts. HSI learned the

majority of MSG Leasing’s business involves leasing to Vilhauer, and that there is an

overlap in individuals with ownership interest in Vilhauer and MSG Leasing, as well as

equipment and employees.

       k.      Fifty one of the employees Vilhauer reported to TWC in 2018 that received

wages in 2018 were identified as having suspect documents in the 2015/2016 Form I-9 in

section. This represented 11% of Vilhauer’s workforce.

       l.      Vilhauer Frost Bank account #XXXXX6858 received and maintained gross

proceeds obtained from continuing to employ individuals not authorized to work in the

United States. Approximately $40,289,197 of gross proceeds was deposited for the

period July 1, 2018 through December 31, 2018.

       m.      Approximately $9,286,600 dollars was transferred from account

#XXXXX6858 into Vilhauer Frost Bank account #XXXXX7651 for the period July 1,

2018 through December 31, 2018.

       n.      Approximately $5,960,092 dollars was transferred from account

#XXXXX6858 into MSG Leasing Frost Bank account #XXXXX7285 for the period July

1, 2018 through December 31, 2018.




U.S. v. $1,860,907.10 in United States Currency - COMPLAINT
Page 5 οf 8
   Case 4:19-cv-00862-ALM Document 1 Filed 11/21/19 Page 6 of 8 PageID #: 6



         o.    The chart below applies the 11% of Vilhauer’s workforce whom were

previously identified as having suspect documents during the 2015/2016 I-9 inspection,

individuals that Vilhauer stated were terminated on or prior to June 18, 2016, who

continued to receive wages during the 3rd and 4th quarter 2018.

                      Deposits/Proceeds
   Account          from July-December            Amount of Funds        Amount of Funds
  Number:                  2018:                 Subject to Forfeiture        Seized
 XXXXX6858              $40,289,197                  $4,431,811           $1,379,142.59
 XXXXX7651               $9,286,600                  $1,021,526             $9,368.83
 XXXXX7285               $5,960,092                   $655,610             $472,395.68


Potential Claimants

         8.    The known potential claimants to The Property are:

               a. Vilhauer Enterprises, LLC, - 5760 State Highway 121, Suite 250, Plano,

Texas,

               b. MSG Leasing, LLC, - 950 W. Crosby Road, Carrollton, Texas.

Claim for Relief

         9.    The United States respectfully requests that the Court forfeit The Property

to the United States, award costs and disbursements in this action to the United States,

and order any other relief that the Court deems appropriate.




U.S. v. $1,860,907.10 in United States Currency - COMPLAINT
Page 6 οf 8
   Case 4:19-cv-00862-ALM Document 1 Filed 11/21/19 Page 7 of 8 PageID #: 7



                                                      Respectfully submitted,

                                                      JOSEPH D. BROWN
                                                      UNITED STATES ATTORNEY

                                                           /s/
                                                      Kevin McClendon
                                                      Assistant United States Attorney
                                                      State Bar No. 13408620
                                                      101 East Park Blvd., Suite 500
                                                      Plano, Texas 75074
                                                      (972) 509-1201
                                                      (972) 509-1209 (fax)


                   CERTIFICATION OF FILING OF MOTION TO SEAL

       Pursuant to Local Rule CV-5(a)(7)(A), undersigned counsel certifies that on November

21, 2019, Plaintiff filed a Motion to Seal Affidavit Supporting the Complaint for Forfeiture In

Rem.

[Doc. #2]
                                                           /s/
                                                      Kevin McClendon
                                                      Assistant United States Attorney




U.S. v. $1,860,907.10 in United States Currency - COMPLAINT
Page 7 οf 8
Case 4:19-cv-00862-ALM Document 1 Filed 11/21/19 Page 8 of 8 PageID #: 8
Case 4:19-cv-00862-ALM Document 1-1 Filed 11/21/19 Page 1 of 1 PageID #: 9




                   Affidavit Supporting the
             Complaint for Forfeiture In Rem
                         Filed Under Seal
 Case 4:19-cv-00862-ALM Document 1-2 Filed 11/21/19 Page 1 of 2 PageID #: 10




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

UNITED STATES OF AMERICA                           §
Plaintiff,                                         §
                                                   §
v.                                                 §   No. 4:19-cv-00862
                                                   §
$1,860,907.100 IN UNITED STATES                    §
CURRENCY,                                          §
Defendant.                                         §

                     ORDER FOR WARRANT OF ARREST IN REM

TO:     The Clerk of the Court, United States District Court for the Eastern District of
        Texas

        WHEREAS, on November 21, 2019, the United States of America filed a verified

complaint for civil forfeiture in the United States District Court for the Eastern District of

Texas against the following defendant property:

        a.      $1,379,142.59 in United States currency seized from Frost Bank

        account #XXXXX6858 in the name of Vilhauer Enterprises, LLC;

        b.      $9,368.83 in United States currency seized from Frost Bank account

#XXXXX7651 in the name of Vilhauer Enterprises, LLC; and

        c.      $472,395.68 in United States currency seized from Frost Bank account

#XXXXX7285 in the name of MSG Leasing, LLC.

alleging that the property is subject to seizure and civil forfeiture to the United States for

the reasons alleged in the complaint; and

        WHEREAS, the Court, having reviewed the Complaint and the Government’s



Order for Warrant of Arrest in Rem - Page 1 of 2
 Case 4:19-cv-00862-ALM Document 1-2 Filed 11/21/19 Page 2 of 2 PageID #: 11



Application for Warrant of Arrest in Rem, finds, the defendant property is currently in the

possession, custody, or control of the United States; and

        WHEREAS, Supplemental Rule G(3)(b)(i) provides that the clerk must issue a

warrant to arrest the property if it is in the government’s possession, custody, or control;

        YOU ARE, THEREFORE, HEREBY COMMANDED to issue an arrest warrant

in rem for the defendant property pursuant to Supplemental Rule G(3)(b)(i); and

        YOU ARE FURTHER COMMANDED to deliver the arrest warrant in rem to a

person or organization authorized to execute it who may be a marshal or any other United

States officer or employee, someone under contract with the United States, or someone

specially appointed by the Court for that purpose, pursuant to Supplemental Rule

G(3)(c)(i).

        IT IS SO ORDERED,




Order for Warrant of Arrest in Rem - Page 2 of 2
 Case 4:19-cv-00862-ALM Document 1-3 Filed 11/21/19 Page 1 of 2 PageID #: 12



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                    §
Plaintiff,                                  §
                                            §
v.                                          §      No. 4:19-cv-00862
                                            §
$1,860,907.10 IN UNITED STATES              §
CURRENCY,                                   §
Defendant.                                  §

                              WARRANT OF ARREST IN REM

TO:     The United States Customs and Border Protection or Department of Homeland
        Security Homeland Security Investigations for the Eastern District of Texas and/or
        any other United States officer or employee, someone under contract with the
        United States, or someone specially appointed by the court.

        On November 21, 2019, the United States filed a verified complaint for civil

forfeiture in the United States District Court for the Eastern District of Texas against the

following defendant property:

        a.      $1,379,142.59 in United States currency seized from Frost Bank

        account #XXXXX6858 in the name of Vilhauer Enterprises, LLC;

        b.      $9,368.83 in United States currency seized from Frost Bank account

#XXXXX7651 in the name of Vilhauer Enterprises, LLC; and

        c.      $472,395.68 in United States currency seized from Frost Bank account

#XXXXX7285 in the name of MSG Leasing, LLC.

alleging that the property is subject to seizure and forfeiture to the United States for the

reasons alleged in the complaint.



Warrant of Arrest in Rem – Page 1 of 2
 Case 4:19-cv-00862-ALM Document 1-3 Filed 11/21/19 Page 2 of 2 PageID #: 13



         The defendant property is currently in the possession, custody, or control of the

United States.

         In these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the defendant property.

         Supplemental Rule G(3)(c)(i) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it who may be a marshal or

any other United States officer or employee, someone under contract with the United

States, or someone specially appointed by the court for that purpose.

         YOU ARE COMMANDED to do the following:

         1.     To arrest the defendant property as soon as practicable by serving a copy of

this warrant on the custodian in whose possession, custody or control the property is

presently found, and to use whatever means may be appropriate to protect and maintain it

in your custody until further order of this Court.

         2.     Promptly after execution of this process, to file the same in this Court with

your return thereon, identifying the individual(s) upon whom copies were served and the

manner employed.

Dated:

                                                     DAVID O’TOOLE
                                                     Clerk of the Court
                                                     United States District Court for the
                                                     Eastern District of Texas


                                                     By:    __________________________
                                                            Deputy Clerk


Warrant of Arrest in Rem – Page 2 of 2
2JS 44 (Rev. 11/04)Case         4:19-cv-00862-ALM Document 1-4 Filed 11/21/19 Page 1 of 1 PageID #: 14
                                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
         United States of America                                                                               $1,860,907.10 in U.S. currency

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant              Collin
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
   Kevin McClendon, USAO, 101 E. Park Blvd., Suite 500
  Plano, Texas 75074 (972) 509-1201
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               ✘
                                                                                                       u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             This is an in rem civil forfeiture proceeding pursuant to 18 USC 981
VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    11/21/2019                                                                          /s/ Kevin McClendon
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
